This court approves and adopts the decision of the Supreme Court of Oklahoma in the case of State ex rel. Caldwell v.Hooker, 22 Okla. 712, 98 P. 964, the syllabus of which is as follows:
"An act (Laws 1907-08, p. 594, c. 69), the general object of which was to prohibit the manufacture, sale, barter, giving away, or otherwise furnishing of intoxicating liquors, except as therein provided for medical, industrial, and mechanical purposes entitled `An act to establish a state agency, and local agencies for the sale of intoxicating liquors for certain purposes; and providing for referring same to the people; prohibiting the manufacture, sale, barter, giving away or otherwise furnishing of intoxicating liquors, except as herein provided; providing for the appointment of an attorney, and for the enforcement of the provisions of this act; making an appropriation and declaring an emergency' — is not in conflict with section 57, art. 5 (Bunn's Ed. sec. 130), of the Constitution of Oklahoma, because the title contained an abstract of the contents of the act; the Constitution being satisfied if the act has but one general subject, and that is fairly indicated by the title. It may have many details, but, if they all relate to the same general subject or object, they are properly included therein."
This syllabus is supported by an elaborate and well-reasoned opinion by Chief Justice Williams, which is decisive of the question herein presented. It is but fair to the able judge who decided this case in the lower court to call attention to the fact that the opinion of the Supreme Court was handed down some months after this case was decided.
We are of the opinion that that part of section 1 of article 3 (page 603) of Senate Bill No. 61 which makes it an offense for any person to have possession of any prohibited liquors for the purpose of violating any of the provisions of the act is valid. Mr. Cooley, in his work on Constitutional Limitations (7th Ed.) p. 204, says:
"The history and purpose of this constitutional provision are too well understood to require any elucidation at our hands. The practice of bringing together into one bill subjects diverse in their nature and having no necessary connection, with a view to *Page 344 
combine in their favor the advocates of all, and thus secure the passage of several measures, no one of which could succeed upon its own merits, was one both corruptive of the legislator and dangerous to the state. It was scarcely more so, however, than another practice, also intended to be remedied by this provision, by which, through dexterous management, clauses were inserted in bills of which the title gave no intimation, and their passage secured through legislative bodies whose members were not generally aware of their intention and effect. There was no design by this clause to embarrass legislation by making laws unnecessarily restrictive in their scope and operation, and thus multiply their number; but the framers of the Constitution meant to put an end to legislation of the vicious character referred to, which was little less than a fraud upon the public, and to require that in every case the proposed measure should stand upon its own merits, and that the Legislature should be fairly satisfied of its design when required to pass upon it."
The bill in question has only one general object, viz., the prohibition of the sale of the liquors therein mentioned, except as therein provided. Making it a crime to have possession of such liquors with the intention of violating any of the provisions of the act is not inconsistent with the general object of the bill, but is directly in support of it.
The information is sufficient. The action of the lower court in sustaining the demurrer to the information was error, and the judgment is reversed.
DOYLE and OWEN, JUDGES, concur. *Page 345